Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Paragraph [0010] of the specification is not understood in lines 3 and 4 in stating that the intermediate section “to be an extended surface of a tilted surface of the bulging section on the outer side in an axial direction.”  The intermediate section is a different element from the high-angle helical winding layer and bulging section.  Rather than stating “to be an extended surface of,” the Office would characterize that “the intermediate section is adjacent” a tilted surface of the bulging section.  See Fig. 2 of the present application and the position of tilted surface 7B of the bulging section 7 as it extends from vertex 7A and the adjacent position of intermediate layer 8.

Claim Interpretation
Lines 11-15 of claim 1 discuss “a part” which represents a thicker part of the bulging sections and “the other part” which represents a thinner part of the bulging sections.  Applicant may identify each part by simply by adding the words “thicker” and “thinner” as appropriate.
Line 3 of claim 2 states “provided on a side of a boss of the liner” and doesn’t indicate which side of the boss.  It does add a boss to the liner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two lines of claim 1 do not convey a clear meaning and this makes claim 1 indefinite.  The “other part of the high-angle helical winding layer” as stated in the last line could be any portion of the helical winding layer.  Claim 1 identifies “the other part (thinner part) of the bulging sections” in lines 12-13.  Additionally, “an outer diameter of the bulging sections” as stated in the second to last line could be any outer diameter of the bulging sections.  If applicant was attempting to state that the outer diameter of the thicker part of the bulging sections is greater than the outer diameter of the thinner part of the bulging sections, applicant clearly did not accomplish this.
Claim 2 is indefinite and confusing as to what is an opposite side of the first tilted surface as stated in lines 6 and 7 of claim 2.  This limitation would be clearer by replacing “on an opposite side of” with “opposite to.”  Or, applicant could have made it clear that the first and second surfaces are upper surfaces of a bulging section provided in opposed positions with respect to the vertex.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takemoto (US 2017/0219165).
Takemoto discloses a pressure vessel as shown in Fig. 11 comprising: a liner (main body 10) including a cylindrical section (11) and paired dome sections (12); and a reinforcement layer (all layers outward from main body 10) formed outside the liner and made of a fiber reinforced resin material, wherein the reinforcement layer includes: a high-angle helical winding layer (30A, layer nearest to and adjacent to liner) including bulging sections (endmost portions adjacent to dome sections of liner) formed respectively adjacent to in-the dome sections by high-angle helical winding to bulge; and an intermediate section (40) formed between radially outer side vertices of the paired bulging sections by hoop winding in which winding is performed at a higher angle than the high-angle helical winding, wherein  each of the bulging sections are formed in a mountain shape in such a manner that a  thickness of a part (thicker part as represented by pair of arrows at location A, see illustration) of the bulging sections is greater than a thickness of the other part (thinner part as represented by pair of arrows at location B, see illustration) of the bulging sections by winding strands such that the strands overlap one another in a circumferential direction in greater amount in the thicker part of the bulging sections than in the other thinner part of the bulging sections, and an outer diameter of the (thicker part) of the bulging sections in the high-angle helical winding layer is greater than an outer diameter of the other part (thinner part of the bulging section) of the high-angle helical winding layer.


    PNG
    media_image1.png
    480
    356
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    480
    176
    media_image2.png
    Greyscale





Re claim 2, Takemoto discloses a boss (13), a first tilted surface and a second tilted surface (on an opposite side of the first tilted surface) as shown below.  The first surface on an upper side is opposite to the second surface on the underside.

    PNG
    media_image3.png
    384
    125
    media_image3.png
    Greyscale

The intermediate section includes not only hoop winding layer 40 but also all intermediate layers 30B, 30C and 70.  Layer 30B of the intermediate section is provided with a curved surface part (a curved underside surface part adjacent to first tilted surface) continuously curved with the first tilted surface.
Also, the arrow locates the vertex.  A first tilted surface lies to the left of the arrow representing the vertex. A second tilted surface lies to the right of the arrow representing the vertex. See following illustration.

    PNG
    media_image4.png
    453
    180
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. Applicant’s response doesn’t account for different interpretations of Takemoto.  Although the same ground of rejection has been applied, the interpretation of Takemoto is different and was altered in response to a change in scope of the claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733